Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the generation of a current two-dimensional of flat space around the ego vehicle, the generation of a plurality of future two-dimensional slices, and the generation of a three-dimensional space by stacking the current and future slices must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  
As per claim 3, Applicant recites “claim 1” which should be followed by a comma.
Appropriate correction is required.

Claim Interpretation
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1, Applicant recites “generate a plurality of future two-dimensional slices of the flat space around the ego vehicle by projecting the current two-dimensional slice of the flat space forward in time” which does not appear to be supported by adequate written description with regard to what the operation of projecting the slice forward in time may mean.  As described in the 35 U.S.C. § 112(b) rejection, this language may be interpretable to mean that the future two-dimensional slices may be a prediction of what a current slice may be at a future point in time or the future slice may merely be current slice generated in time series as time progresses.  The disclosure does not provide adequate written description supportive of either interpretation.  

As per claims 10 and 17, Applicant recites limitations similar to those serving as the basis for rejection of claim 1.  Accordingly claims 10 and 17 are rejected under the rationale presented supra.
Claims 2-9, 11-16, and 18-20 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(a) supra.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, Applicant recites “generate a plurality of future two-dimensional slices of the flat space around the ego vehicle by projecting the current two-dimensional slice of the flat space forward in time”.  This language is indefinite as it may be interpretable to mean that the future two-dimensional slices may be a prediction of what a current slice may be at a future point in time or the future slice may merely be current slice generated in time series as time progresses.  The lack of clear bounds for the pending claim renders such language indefinite.  
As per claims 10 and 17, Applicant recites limitations similar to those serving as the basis for rejection of claim 1.  Accordingly claims 10 and 17 are rejected under the rationale presented supra.
Claims 2-9, 11-16, and 18-20 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As per claim 11, the Applicant recites “reinforcement learning is used to select the final trajectory decision” which depends from claim 10 including “navigation trajectory identification using reinforcement learning [] selecting a final trajectory decision for the ego vehicle”.  Accordingly, claim 11 does not further limit the scope of claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. § 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an apparatus, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to: “generate a plurality of trajectory decisions at a current time, generate a current two-dimensional slice of a flat space around the ego vehicle, generate a plurality of future two-dimensional slices of the flat space around the ego vehicle by projecting the current two-dimensional slice of the flat space forward in time, and generate a three-dimensional state space by stacking the current two- dimensional slice and the plurality of future two-dimensional slices”
This limitation is akin to a Mental Process as the process of dividing a whole into component parts is essentially the same as a human mind performing an observation or evaluation of data. 
“to generate a plurality of rewards for the plurality of trajectory decisions based on a recent behavior of the ego vehicle”
This limitation is akin to a Mental Process as the claimed process is essentially the same as a human mind performing an evaluation or casting judgement. 
“select a final trajectory decision for the ego vehicle from the plurality of trajectory decisions based on the three-dimensional state space and the plurality of rewards, the current two-dimensional slice includes a current ego location of the ego vehicle and a plurality of current neighboring locations of a plurality of neighboring vehicles at the current time”
This limitation is akin to a Mental Process as the claimed process is essentially the same as a human mind performing an evaluation or casting judgement. 
Step 2A:
Prong 2: The Applicant has not integrated the judicial exception into a practical Application. 
The Applicant has recited a claim selecting a trajectory of a vehicle based upon captured data representative of an environment relative to an ego vehicle which process is carried out on generic hardware.  The claim as presented does not satisfy any of the relevant considerations for determining whether additional elements integrate the judicial exception into a practical application.  See MPEP § 2106.04 (d)(i).   The additional elements in the claim do not integrate the recited exception into a practical application.  As such, the Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The recited claim does not amount to significantly more than the judicial exception.
The claim recites the additional elements of:  
“plurality of decide modules coupled to a resolver module”, “a grader module”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data gathering providing information which can be analyzed by an abstract mental process. (see MPEP 2106.05(I)(A)).
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted.)
This claim is directed to the judicial exception as described supra.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
Claims 2 and 4-9 do not add further limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.
As per claim 10, the pending claim recites essentially the same limitations as claim 1 rejected under 35 U.S.C. § 101 supra.  Claim 10 differs from claim 1 in that as a method, it is directed to a statutory category of patent eligible subject matter.  However, claim 10 recites the same judicial exceptions as claim 1 and some of the same additional limitations which do not constitute significantly more than the abstract idea.  Further, claim 10 recites the generic “a circuit”.  Accordingly, claim 10 is directed toward non-patent eligible subject matter in accordance with the rationale presented supra as applied mutatis mutandis.
Claims 11-16 do not add additional limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.
As per claim 17, the pending claim recites essentially the same limitations as claim 1 rejected under 35 U.S.C. § 101 supra.  Claim 10 differs from claim 1 in that as a navigation network, it is directed to a statutory category of patent eligible subject matter.  However, claim 17 recites the same judicial exceptions as claim 1 and some of the same additional limitations which do not constitute significantly more than the abstract idea.  Further, claim 17 lacks recitation of generic hardware or circuitry.  Accordingly, claim 17 is directed toward non-patent eligible subject matter in accordance with the rationale presented supra as applied mutatis mutandis.
Claims 18-20 do not add additional limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.


Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-8, 10-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2021/0171025).
As per claim 1, Ishikawa teaches an ego vehicle comprising: 
generate a plurality of trajectory decisions at a current time ([0093] “trajectory generation unit 601 has generated trajectory candidates k1-1,K1-2, and K1-3 of the own vehicle 101”), 
generate a current two-dimensional slice of a flat space around the ego vehicle ([0042] “a recognition unit 202 recognizes a surrounding object and a surrounding environment of the own vehicle 101 based on the sensor data 201.  At this time, the sensor data 201 can contain a stereo camera image and time series data obtained from the speed, the yaw rate, the GPS and the like of the vehicle amount”), 
generate a plurality of future two-dimensional slices of the flat space around the ego vehicle by projecting the current two-dimensional slice of the flat space forward in time ([0042] “a recognition unit 202 recognizes a surrounding object and a surrounding environment of the own vehicle 101 based on the sensor data 201.  At this time, the sensor data 201 can contain a stereo camera image and time series data obtained from the speed, the yaw rate, the GPS and the like of the vehicle amount” Also claim 5 “plurality of camera images”), and 
generate a three-dimensional state space by stacking the current two- dimensional slice and the plurality of future two-dimensional slices (claim 5 “a stereo matching unit that generates a parallax image based on a plurality of camera images”); and 
configured to generate a plurality of rewards for the plurality of trajectory decisions based on a recent behavior of the ego vehicle ([0078] “A trajectory can be evaluated well when the first prediction behavior 204 and the second prediction behavior 208, and the spatial overlap of the generated own vehicle trajectory at future times [] are small” “the evaluation of the trajectory may be performed simultaneously with the evaluation based on the speed and acceleration of the own vehicle” [0082] “reward generation unit 211 generates a reward based on the driving evaluation result by the driving evaluation unit 210” [0094] “driving evaluation unit 210 determines that the driving is unsafe, and the reward generation unit 211 generates a negative reward”), wherein 
the resolver module is configured to select a final trajectory decision for the ego vehicle from the plurality of trajectory decisions based on the three-dimensional state space and the plurality of rewards (Claim 7 “trajectory generation unit that generates a plurality of trajectory candidates for the vehicle, a trajectory evaluation unit that evaluates the trajectory candidate based on the first prediction behavior and the second prediction behavior, a trajectory determination unit that determines a trajectory of the vehicle based on an evaluation result by the trajectory evaluation unit, and a trajectory tracking unit that controls the vehicle so that the vehicle follows a trajectory determined by the trajectory determining unit”  note this language is dependent upon claim 4 which includes the effect of the reward on decision making)., 

the current two-dimensional slice includes a current ego location of the ego vehicle and a plurality of current neighboring locations of a plurality of neighboring vehicles at the current time ([0040] “Sensor data 201 is data obtained from the sensor 20 attached to the own vehicle 101.  The recognition unit 202 recognizes other nearby vehicles and pedestrians obtained as a result of processing the sensor data 201” [0042] the sensor data 201 can contain a stereo camera image and time series data obtained from the speed, the yaw rate, the GPS, and the like of the vehicle amount” [0030] “learning is performed so that the difference between the position and speed of the same object observed after the elapse of a predetermined prediction time and the predicted future position and future speed becomes small”), and 
the plurality of future two-dimensional slices includes a plurality of future ego locations of the ego vehicle and a plurality of future neighboring locations of the plurality of neighboring vehicles at a plurality of future points in time ([0042] “a recognition unit 202 recognizes a surrounding object and a surrounding environment of the own vehicle 101 based on the sensor data 201.  At this time, the sensor data 201 can contain a stereo camera image and time series data obtained from the speed, the yaw rate, the GPS and the like of the vehicle amount” Also claim 5 “plurality of camera images”),.  
Ishikawa does not explicitly disclose that the above operation are carried out by a plurality of decider modules coupled to a resolver module,  a grader module.  However, Ishikawa teaches a processor that controls the operation of the entire moving body behavior prediction device ([0112]).  The segregation of the program operating on the processor into a number of modules constitutes an obvious modification of the prior art (MPEP 2144.04 (V)(C)).  It would have been obvious to modify Ishikawa to include separate modules in order to allow for discrete computing units capable of being independently upgraded to allow for more efficient system improvements and parallel processing.  

As per claim 2, Ishikawa teaches the ego vehicle according to claim 1, wherein the resolver module uses reinforcement learning to select the final trajectory decision ([0031]).  

As per claim 3, Ishikawa teaches the ego vehicle according to claim 1 further comprising a control module coupled to the resolver module and configured to navigate the ego vehicle in response to the final trajectory decision ([0025] “the moving body behavior prediction device 10 can predict the position where the other vehicles 102 and 103 and the pedestrian 104 is likely to be. The own vehicle 101, in automatic driving, can control a steering angle and a speed to prevent collision with the moving body such as the other vehicles 102 and 103 and the pedestrian 104, sudden steering, sudden deceleration, sudden acceleration, and sudden stop of the own vehicle 101, based on the prediction of the behavior of the moving body by the moving body behavior prediction device 10.”).  

As per claim 7, Ishikawa teaches the ego vehicle according to claim 1, wherein the plurality of future points in time represents a plurality of states in the three-dimensional state space that summarizes a plurality of movements of the ego vehicle and the plurality of neighboring vehicles ([0047] “The position recognition result 308 includes three-dimensional position information of a person or a vehicle recognized by moving body detection and three-dimensional position information of the object recognition result 306 obtained by semantic segmentation.” [0046] “The class recognized by the semantic segmentation can include not only moving bodies such as people and vehicles, but also terrain information such as roadways, pavements, white lines, and buildings, obstacles, and three-dimensional objects. In addition, ResNet and U-Net are examples of semantic segmentation.”).  

As per claim 8, Ishikawa teaches the ego vehicle according to claim 1, further comprising a memory device configured to store lane information ([0040] “The recognition unit 202 recognizes other nearby vehicles and pedestrians obtained as a result of processing the sensor data 201, and retains map data, road attribute information, destination information, and the like.”), wherein the plurality of decider modules is further configured to generate the plurality of trajectory decisions in response to the lane information ([0077] “The trajectory generation unit 601 generates a plurality of trajectory candidates for the own vehicle 101. The trajectory candidates can be, for example, a plurality of random trajectories.” And [0107] “At this time, in addition to the information illustrated in FIG. 3, the recognition unit 202 may add to the input GPS information, surrounding map information, and the road type of the driving road.” And [0108] “Here, by selecting the predicted behavior used by the control unit 209 according to the surrounding environment, the first prediction behavior 204 and the second prediction behavior 208 can be predicted based on the certainty factor that the own vehicle trajectory does not cause unsafe driving and inoperative driving. The prediction accuracy of the first prediction behavior 204 and the second prediction behavior 208 can be improved”).  
As per claim 10, Applicant recites essentially the same limitations as the ego vehicle of claim 2 and is rejected under the rationale presented supra mutatis mutandis wherein a circuit is included ([0110] “processor”).

As per claim 11, Applicant recites essentially the same limitations as the ego vehicle of claim 3 and is rejected under the rationale presented supra mutatis mutandis.

As per claim 12, Applicant recites essentially the same limitations as the ego vehicle of claim 3 and is rejected under the rationale presented supra mutatis mutandis.
As per claim 16, Applicant recites essentially the same limitations as the ego vehicle of claim 7 and is rejected under the rationale presented supra mutatis mutandis.


As per claim 17, Applicant recites essentially the same limitations as the ego vehicle of claim 2 and is rejected under the rationale presented supra mutatis mutandis.

Ishikawa does not explicitly disclose a plurality of ego vehicles or that each respective ego vehicle is capable of the functionality of claim 1.  However, it is implicit in Ishikawa that the moving body behavior prediction device would be available to a number of operating ego vehicles as the governing trajectory control system.  It would have been obvious to modify Ishikawa to allow the taught system to be operative on a plurality of vehicles so that the invention would be practicable on a multitude of the world’s vehicular fleet, rather than one single ego vehicle in order to render the invention of economic benefit to the inventor.

As per claim 18, Applicant recites essentially the same limitations as the ego vehicle of claim 2 and is rejected under the rationale presented supra mutatis mutandis.
As per claim 20, Applicant recites essentially the same limitations as the ego vehicle of claim 7 and is rejected under the rationale presented supra mutatis mutandis.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2021/0171025) as applied to claim 1 and 10 above (“Ishikawa”), and further in view of Niewiadomski (US 2022/0063671).

As per claim 4, Ishikawa teaches the ego vehicle according to claim 1.  Ishikawa does not explicitly disclose that the resolver module is part of a server computer external to the ego vehicle.  However, in a related invention, Niewiadomski teaches that a server can generate the lanned path and provide it to the vehicle ([0050] “he vehicle computer 110 can, for example, generate a planned path P to operate the vehicle 105 in the area 200. Alternatively, the server 150 can generate the planned path P and provide the planned path P to the vehicle computer 110, e.g., via the network 135”).  It would have been obvious to modify Ishikawa with the utilization of an offboard computing device to perform complicated and complex processing which may not be timely processed on board a vehicle without undue cost or utilization of resources.

As per claim 5, Ishikawa teaches the ego vehicle according to claim 4.  Ishikawa does not explicitly disclose a transmitter configured to transmit the plurality of trajectory decisions to the server computer. However, in a related invention, Niewiadomski teaches a transceiver for communicating with the server ([0043] “In addition, the vehicle computer 110 may be configured for communicating via a vehicle-to-vehicle communication module 130 or interface with devices outside of the vehicle 105, e.g., through a vehicle-to-vehicle (V2V) or vehicle-to-infrastructure (V2X) wireless communications (cellular and/or DSRC, etc.) to another vehicle, to a server 140 (typically via direct radio frequency communications), and/or (typically via the network 135) to a second vehicle.” Also [0043]).  It would have been obvious to modify Ishikawa with a receiver so that a vehicle may communicate with a remote computing device to allow for offboard data processing or remotely sourced information to be utilized in processing operations to enrich such operations of the ego vehicle.


As per claim 6, Ishikawa teaches the ego vehicle according to claim 4.  Ishikawa does not explicitly disclose a receiver configured to receive the final trajectory decision from the server computer.  However, in a related invention, Niewiadomski teaches a transceiver for communicating with the server ([0043] “In addition, the vehicle computer 110 may be configured for communicating via a vehicle-to-vehicle communication module 130 or interface with devices outside of the vehicle 105, e.g., through a vehicle-to-vehicle (V2V) or vehicle-to-infrastructure (V2X) wireless communications (cellular and/or DSRC, etc.) to another vehicle, to a server 140 (typically via direct radio frequency communications), and/or (typically via the network 135) to a second vehicle.” Also [0043]).  It would have been obvious to modify Ishikawa with a receiver so that a vehicle may communicate with a remote computing device to allow for offboard data processing or remotely sourced information to be utilized in processing operations to enrich such operations of the ego vehicle.

As per claim 13, Applicant recites essentially the same limitations as the ego vehicle of claim 4 and is rejected under the rationale presented supra mutatis mutandis.

As per claim 14, Applicant recites essentially the same limitations as the ego vehicle of claim 5 and is rejected under the rationale presented supra mutatis mutandis.

As per claim 15, Applicant recites essentially the same limitations as the ego vehicle of claim 6 and is rejected under the rationale presented supra mutatis mutandis.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2021/0171025) as applied to claim 1 above (“Ishikawa”), and further in view of Ferencz (US 2015/0354976).

As per claim 9, Ishikawa teaches the ego vehicle according to claim 1, wherein driving road information is required to predict the behavior of the vehicle ([0029] “For this reason, by treating the influence of each factor as a black box by machine learning, it is possible to predict the future behavior of the moving body in consideration of driving road information, interaction with surrounding objects, and the like.”)  Ishikawa does not explicitly disclose a memory device configured to store traffic light information, wherein the plurality of decider modules is further configured to generate the plurality of trajectory decisions in response to the traffic light information.  However, in a related invention, Ferencz teaches storing traffic light information ([0111] “Such properties may be based on multiple examples of traffic lights and traffic control signals and stored in a database.”).  It would have been obvious to modify Ishikawa with traffic signal information so that a path of safe travel can be considered where a vehicle and its occupants will not be put in jeopardy due to recommended travel paths that contradict current traffic patterns.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2021/0171025) as applied to claim 17 above (“Ishikawa”), and further in view of Norton (CA 3060914).

As per claim 19, Ishikawa teaches the navigation network according to claim 17.  Ishikawa does not explicitly disclose that the server computer implements an advanced actor critic model neural network.  However, in a related invention, Norton teaches the utilization of Advance actor critic or training the neural network (See [0077] and [0069-0070]).  It would have been obvious to modify Ishikawa with advanced actor critic model network in order to efficiently calculate the extant prediction error and evaluate the quality of the prediction prior to making a trajectory selection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663